Citation Nr: 0519673	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anatomical loss of 
left eye, currently evaluated as 40 percent disabling. 

2.  Whether there was clear and unmistakable error (CUE) in a 
May 1969 rating decision that granted service connection for 
anatomical loss of left eye and assigned a 40 percent 
disability rating for loss of left eye and normal right eye 
vision.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO rating decision which, in 
pertinent part, denied a rating in excess of 40 percent for 
anatomical loss of left eye.

In the January 2004 substantive appeal (VA Form 9) the 
veteran essentially requested an effective date earlier than 
March 2001 for the grant of service connection for facial 
repugnancy/asymmetry of face caused by left eyelid closure 
and the assignment of a 30 percent disability rating.  As 
this issue has not yet been considered by the RO, it is 
referred for appropriate action.

In this matter, there appears to be some confusion as to 
which disability has been service connected.  In that regard 
the Board notes that service connection has been granted for 
loss of left eye; however, service connection has not been 
granted for any right eye disability.  It appears that the 
confusion has resulted from the fact that the right eye 
visual acuity has been utilized in rating the service-
connected left eye disability, pursuant to Diagnostic Code 
6066.  It also appears from the correspondence from the 
veteran and his representative that he is essentially 
claiming entitlement to service connection for a right eye 
disability.  As this issue has not yet been considered by the 
RO, it is referred for appropriate action.

The issue of whether there was clear and unmistakable error 
(CUE) in a May 1969 rating decision being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The veteran is service-connected for a left eye 
disability, namely enucleation, but he is not service- 
connected for a right eye disability.

2.  The veteran's visual acuity in the right eye has been no 
worse than 20/40.

3.  Although the veteran has reported problems with his left 
eye prosthesis, there is  no evidence of an inability to wear 
an artificial eye.

4.  The disability picture associated with the left eye 
disability is not so unusual as to render the application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

A rating in excess of 40 percent for the service-connected 
anatomical loss of left eye is not warranted on either a 
schedular or an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 3.383, 4.79, 4.80, 4.84a, Diagnostic Code 6066 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran served in Vietnam.  In 
September 1968 he was seriously injured after an RPG exploded 
in his tank.  He sustained multiple fragment wounds and loss 
of his left eye.  He was awarded the Purple Heart and a 
Combat Infantryman Badge.  

In May 1969 service connection was granted for anatomical 
loss of left eye.  A 40 percent rating was assigned, pursuant 
to Diagnostic Code 6066, for anatomical loss of left eye and 
normal vision in the right eye, effective from April 23, 
1969.  He was also found to be entitled to special monthly 
compensation on account of anatomical loss of one eye.  

By January 2003 rating decision, the RO granted service 
connection for facial repugnancy/asymmetry of face caused by 
left eyelid closure and assigned a 30 percent rating 
effective from March 29, 2001.

The veteran and his representative contend that he should be 
entitled to a higher rating for his left eye disability, 
primarily based on the veteran's contention that he has 
trouble wearing the left eye prosthesis because if falls out 
all the time and causes swelling and that he has to then wear 
an eye patch.  

The record reflects that the veteran is service-connected for 
the anatomic loss of his left eye, but he is not service-
connected for any right eye disability.  Under 38 C.F.R. § 
4.84a, Diagnostic Code 6066, the anatomical loss of one eye, 
with 20/40 visual acuity in the other eye, warrants a 40 
percent evaluation, as well as entitlement to special monthly 
compensation.  An additional 10 percent should be added if an 
artificial eye cannot be worn.  38 C.F.R. § 4.84a.

The regulations also provide that compensation is payable for 
the combination of service-connected and non-service-
connected disabilities of blindness in one eye as a result of 
service- connected disability and blindness in the other eye 
as a result of non-service-connected disability as if both 
disabilities were service-connected, provided the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

The veteran underwent a VA eye examination in February 2002.  
It was noted that the visual acuity in the left eye was "no 
light perception" and a prosthesis was present within the 
eye and was well situated.  Examination showed that the left 
eye lens socket appeared normal without evidence of 
infection, inflammation, or irritation.  The uncorrected 
visual acuity of the right eye was 20/40 and the corrected 
visual acuity of the right eye was reported to be "20/40  -1 
with a -1.25 cylindrical correction at axis 166".  On VA 
examination in November 2002 it was noted that he was wearing 
a left eye prosthesis which seemed to fit well.  There was no 
area of buildup on the lids and lashes.  It was noted that 
the veteran was comfortable and had no problem with wearing 
it, but he indicated that people constantly asked him what 
was wrong with his left eye.  It was noted that the veteran's 
right eye corrected visual acuity was 20/40 and pinhole 
correction of 20/30 -2 in the right eye.

On a VA treatment record dated in October 2003 it was noted 
that the veteran had right eye uncorrected visual acuity of 
20/40, which was corrected to 20/30.  

A private treatment record dated in January 2004 showed that 
the veteran reported his left prosthetic eye kept falling 
out.  He also reported his eyes were runny and watery all the 
time, with irritation and burning.  His right eye uncorrected 
visual acuity was 20/30.

The Board has considered whether an increased evaluation in 
excess of 40 percent is available for the appellant's 
anatomic loss of one eye when the other eye is not service-
connected.  The rating scheme is in some respects a rather 
mechanical one regarding visual acuity, similar to that 
relied on in evaluating hearing loss.  Given the current 
status of the veteran's monocular vision, and the current 
rating criteria, a rating in excess of 40 percent would 
require greater impairment of right eye visual acuity than 
currently demonstrated.  The competent medical evidence shows 
that the right eye visual acuity is no worse than 20/40.  

Moreover, the evidence establishes that the veteran's able to 
use a prosthesis for the enucleated left eye.  While he has 
complained of problems with the left eye falling out, on 
several examinations he has been noted to be wearing the left 
eye prosthesis without problems.  Most importantly, the Board 
notes that any increase in impairment in the non-service-
connected right eye after the initial rating will be 
disregarded in evaluating a claim for an increased rating for 
the service-connected left eye.  See Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  In this regard, the Board notes 
that the veteran's right eye vision was found to be normal 
and his right eye corrected vision was measured at 20/20 
during his October 1968 hospitalization, right after his 
injury in service.  This was confirmed on his examination for 
medical discharge in November 1968.  At that time (and since 
then) there was no finding of right eye visual acuity greater 
than 20/40, as necessary for an increased evaluation for the 
service-connected left eye disability.  Thus, a rating in 
excess of 40 percent for the service-connected loss of left 
eye is not warranted.  

The Board is simply unable to find any applicable diagnostic 
code that provides for an evaluation of the left eye 
disability in excess of 40 percent, plus the special monthly 
compensation that the veteran has already been granted.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for anatomical loss 
of the left eye are not met.  38 C.F.R. §§ 3.383(a)(1), 4.75, 
4.84, Diagnostic Code 6066.

The Board notes that the veteran and his representative have 
argued that his right eye disability should be evaluated 
separately than his left eye disability, and have cited 
several regulations in support of their claims.  The initial 
problem with this, as explained above in the introduction, is 
that service connection for a right eye disability has not 
been granted.  Service connection is only in effect for a 
left eye disability.  

The Board acknowledges that the provisions for rating vision 
loss under 38 C.F.R. § 4.84a do not expressly distinguish 
between a service-connected disability in one eye and a non-
service connected disability in the other eye.  The Court of 
Appeals for Veterans Claims (Court) has, however, noted this 
discrepancy.  See Bagwell v. Brown, 9 Vet. App. 337, 339-40 
(1996); Villano v. Brown, 10 Vet. App. 248, 250-51 (1997).  
The Board notes that any interpretation of 38 C.F.R. § 4.84a 
must begin with the premise that VA is only authorized to 
award compensation for service connected disability.  38 
U.S.C.A. §§ 1110, 1131.  Absent a specific authorizing 
statute, such as 38 U.S.C.A. § 1160(a)(1) (blindness in a 
non- service eye may be considered in combination with 
service connected blindness in the other eye for compensation 
purposes), VA has no authority to award disability 
compensation (other than pension and 38 U.S.C.A. § 1151 
benefits) for non-service connected disability.  See Boyer v. 
West, 12 Vet. App. 142, 144-5 (1999) (VA may not provide 
compensation for non-service connected disability unless 
specifically authorized by statute).

VA's General Counsel has already voiced opinion as to the 
proper interpretation of 38 C.F.R. § 4.84a.  In VA O.G.C. 
Prec. 32-97 (Aug. 29, 1997), VA's General Counsel was faced 
with the question as to whether the hearing loss provisions 
of 38 C.F.R. § 4.85(b) required the non-service connected 
hearing loss disability to be considered normal for purposes 
of computing the service connected rating.  Similar to 38 
C.F.R. § 4.84a, the provisions for rating hearing loss under 
38 C.F.R. § 4.85 do not expressly distinguish between a 
service connected disability in one ear and a non-service 
connected disability in the other ear.  VA General Counsel 
concluded that a general rule existed that only service 
connected disability can be considered in awarding 
compensation.  The Court in Boyer accepted General Counsel's 
interpretation of 38 C.F.R. § 4.85(b) as "reasonable."  
Boyer, 12 Vet. App. at 144. The Court in Boyer further stated 
as follows:

"even if the Court were to assume that 
the Secretary intended to compensate for 
non-service-connected hearing loss beyond 
that provided in section 1160, in the 
absence of a statutory provision 
authorizing such compensation and given 
the limitations imposed by sections 1110 
and 1131 restricting compensation to 
service-connected conditions, such a 
regulation would be invalid as exceeding 
the scope of the statute."  Id.

The Board finds that the principles enunciated in VA O.G.C. 
Prec. 32-97 and Boyer control the interpretation of 38 C.F.R. 
§ 4.84a in this case.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 40 percent evaluation for the left eye 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left eye disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for visual disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
left eye and he has sought minimal treatment for this 
condition.  The appellant has not offered any objective 
evidence of any symptoms due to the left eye prosthesis that 
would render impractical the application of the regular 
schedular standards.  He has complained about how the left 
eye looks, but this was compensated when service connection 
and a 30 percent rating was assigned for facial repugnancy 
and asymmetry caused by the closed left eyelid.  Moreover, 
there has been no evidence the service-connected loss of the 
left eye has markedly interfered with employment.  There is 
evidence showing that the veteran's multiple other physical 
disabilities have interfered with his employment with the 
U.S. Post Office and that he has been assigned light duty due 
to medical restrictions, however, at no time has there been 
evidence showing that his loss of the left eye affected his 
employment. 

Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings set forth above most closely approximate those 
necessary for the 40 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 40 percent for the appellant's service-connected left eye 
disability under the schedular criteria, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  In this case, the 
Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim as the RO sent 
him notice letters in June 2001 and February 2004. 




B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions.  
In February 2004 the veteran indicated he had nothing further 
to submit.  With regard to a VA examination, the Board notes 
that the veteran underwent two VA examinations in 2002.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran in this matter.


ORDER

A rating in excess of 40 percent for anatomical loss of left 
eye is denied. 


REMAND

A May 2004 rating decision found that there was no clear and 
unmistakable error (CUE) in the May 1969 rating decision that 
granted service connection for anatomical loss of left eye 
and assigned a 40 percent disability rating for loss of left 
eye and normal right eye vision.  In December 2004 the 
veteran's representative filed a Statement of Accredited 
Representative in Appealed Case (VA Form 646) pertaining to 
the issue on appeal (increased rating for loss of left eye), 
however, the representative also essentially expressed 
disagreement with the finding that there was no CUE in the 
May 1969 rating decision.  This notice of disagreement (NOD) 
is still pending.  It is proper to remand this issue because 
the veteran has not been provided a statement of the case 
(SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:

Provide the veteran a statement of the 
case as to the issue of whether there was 
clear and unmistakable error (CUE) in the 
May 1969 rating decision.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


